Citation Nr: 1606174	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-41 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to October 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in May 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

In the May 2013 remand, the Board noted that the issue of entitlement to a service connection for a low back disability was raised by the record and referred the issue to the agency of original jurisdiction (AOJ).  To date, the claim has not been developed or adjudicated by the AOJ.  Therefore, the claim is again REFERRED to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that he has a left leg disability due to injuries sustained from being hit by a car while on active duty and a respiratory disorder, claimed as chronic obstructive pulmonary disorder (COPD) incurred in active service or as a result of in-service treatment for pneumonia.  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the May 2013 remand, the Board ordered further development to determine whether the Veteran had a left leg disability related to the above in-service injury and whether the Veteran's current respiratory disorders, to include COPD, are etiologically related to service.  As discussed below, the Board finds the June 2013 VA opinions inadequate for adjudicative purposes.   

Left Leg Disability

Pursuant to a May 2013 Board remand, an additional VA opinion was provided in June 2013.  The VA examiner noted that the Veteran reported continuous left thigh numbness since the July 1976 injury and determined that the left thigh contusion diagnosed in July 1976 was acute and transitory with no clinical residuals.  The VA examiner found normal left knee flexion, extension, muscle strength, and knee joint stability, with no evidence of painful motion, functional loss on repetition, patellar subluxation or dislocation, shin splints, stress fracture, genu recurvatum, leg length discrepancy, or meniscal conditions.  An X-ray report provides an impression of a normal left femur and left hip.  

The June 2013 examiner opined that the Veteran did not have a currently diagnosed left thigh or lower leg disorder, that his symptoms of left thigh numbness were "purely subjective," and that there was no confirmed disabling left thigh condition.  The examiner further found that even if a diagnosis was confirmed, there was no clinical evidence to support its incurrence in active service because the service treatment records (STRs) noting a left thigh contusion show findings of normal neurological, bone structure and range of motion with no subsequent medical treatment during active service and no limitations in the scope of his duty due to the motor vehicle accident and injury.  The examiner also noted that the record contained a May 1989 medical record of an injury that caused left leg pain, numbness, and weakness as well as a subsequent motor vehicle accident in December 2007 that caused low back pain that radiated into the left leg and thigh.  The examiner explained that the subsequent injuries were the more likely etiology of the Veteran's currently claimed left leg condition.

The Board finds the June 2013 VA examination report inadequate because the VA examiner relied on a finding that the Veteran's symptoms of numbness on the lateral left thigh were subjective when finding no left leg pathology or diagnosed disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  The examiner failed to provide a rationale that adequately addressed the Veteran's lay statements of left leg numbness and pain in active service and since.  In addition, the examiner did not account for the Veteran's wife's statements that the Veteran's left thigh had been numb since when they were married in 1979 and that she observed the Veteran deal with left leg pain, numbness, and giving way that had since worsened.  Finally, the VA examiner did not address the Veteran's June 2013 VA treatment records noting left knee pain and effusion when determining that he had no current left leg disorder.  In light of the Veteran's statement and the Board's determination that the issue on appeal encompasses any left leg disorder, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all left leg disorders, to include any nerve disorders, present during the period of the claim.

Respiratory Disorder 

In a June 2013 VA examination report, the Veteran contended that his chronic obstructive pulmonary disease (COPD) began in service, to include several treatments for pneumonia and experiencing shortness of air that continued ever since.  The Veteran further reported a 30 year smoking history that ended in 2004.  The examiner noted 2002 diagnoses of emphysema and COPD, a 2004 diagnosis of rheumatoid arthritis, and a 2009 diagnosis of pulmonary fibrosis that were treated with intermittent systemic corticosteroids and inhaled medications, antibiotics, and oxygen therapy.  A May 2012 chest X-ray report provides an impression of chronic primarily nodular interstitial opacities that were relatively stable, a November 2011 computed tomography (CT) scan of the chest provides an impression of numerous non-calcified solid pulmonary nodules that most likely represented sequelae of prior infectious or inflammatory processes, stable fibrotic changes primarily in the upper lobes, and stable, likely panacinar emphysematous, changes in the lower lobes.  Pulmonary function testing indicated that the Veteran's limitation in pulmonary function was predominately due to pulmonary fibrosis.

The June 2013 examiner acknowledged the 1976 in-service treatment for recurring pneumonia, acute pneumonitis, intermittent complaints of shortness of breath and opined that the Veteran's pulmonary disorders were less likely than not related to service because in-service diagnostic testing reports were essentially normal without evidence of COPD, bronchiectasis, or emphysema, the separation examination report revealed a normal chest, and the Veteran did not report any chest, lung, or breathing issues at separation from service.  The examiner noted that the Veteran was a long term smoker and concluded that pulmonary fibrosis was secondary to rheumatoid arthritis, COPD and emphysema were secondary to chronic tobacco use, and there was no evidence supporting an in-service incurrence or that his pulmonary disorders began within one year of separation from service.

The Board finds that the June 2013 VA opinion is inadequately supported because the examiner did not account for the Veteran's lay statements regarding his symptomatology when concluding that his current respiratory disorders were not incurred in service.  See 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner did not address the Veteran's lay statements that he began experiencing difficulty breathing after being treated for pneumonia in service that continued ever since.  In addition, the VA examiner did not provide an opinion with adequate rationale for his statements that pulmonary fibrosis was related to rheumatoid arthritis and that COPD and emphysema were secondary to the Veteran's smoking.  In order to substantially comply with a May 2013 Board remand, an additional VA opinion must clarify whether the Veteran's respiratory disorders were incurred in service or are otherwise related to active service with sufficient supporting rationale consistent with all evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from June 2013 to the present.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from June 2013 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician or physicians with sufficient expertise to determine the nature and etiology of all left leg and respiratory disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the appropriate examiner should provide an opinion with respect to each left leg disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The examiner is directed to specifically address the Veteran's statements that he had left leg pain and numbness in service that continued ever since.

The appropriate examiner should provide an opinion with respect to each respiratory disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner is directed to specifically address the Veteran's respiratory symptoms documented in service and his lay statements regarding the onset and continuation of shortness of breath and to provide an opinion as to whether the symptoms were the initial manifestations of the Veteran's current respiratory disorders.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




